DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "The exosome" in the preamble.  There is insufficient antecedent basis for this limitation in the claim where the claim depends on claim 1, which is a method claim.
Claim 18 recites the limitation “The pharmaceutical formulation”, but dpends on claim 17 which is directed to a method claim.
Claim 19 recites “The use of claim 18”, but depends form a composition claim, which depends from a method claim.
Note, the claims above are interpreted as method claims for purpose of prior art application. The product and use claim limitations have not been considered and may be restricted if rewritten as independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being obvious over Zhong et al ('Toll-like 4 receptor /NFkB inflammatory/miR-146a pathway contributes to the ART-correlated preterm birth outcome), JHU (WO 2005/021722 A2), and Cellex (US 2018/0117117 A1).
Zhong et al teaches NFκB mediated inflammation signaling in the uterus indicated preterm birth (abstract).
JHU teaches inhibitors of NFkB (¶ 17). Treatments typically promote apoptosis but this process can be impved by novel p103 super repressors (paragraph 17).
Cellex teaches exosomes with photo-specific binding proteins for administering other proteins (¶ 3). The exosomes can have multiple photo-specific binding sites as fusion proteins (¶ 305). The cargo protein may be bound to the membrane protein of the exosomes, i.e. on the inside (¶ 301). Specific photo-specific binding protecting include CIBN and Cry2, particularly CIBN is expressed in a form fused with CD9 (¶ 301).
It would have been obvious to one of ordinary skill in the art to reduce the risk of preterm birth as taught by Zhong et al by administering the NFkB inhibitors of JHU as administered via known delivery systems, such as the exosomes of Cellex with photo-specific binding which allows target delivery.
It would have been obvious to employ additional agents to treat the inflammatory disease, such as taught by JHU.
With regards to the location of administration, it would have been obvious to administer the composition where the inflammation is occurring, i.e. in the uterus of pregnant women, as taught by Zhong et al.

Claims 15-16 are rejected under 35 U.S.C. 103 as being obvious over Zhong et al ('Toll-like 4 receptor /NFkB inflammatory/miR-146a pathway contributes to the ART-correlated preterm birth outcome, Oncotarget, 2016, V7, N45, 72475-72485), JHU (WO 2005/021722 A2), and Cellex (US 2018/0117117 A1), the combination further in view of Han et al (US9012410).
Han teaches administering an antibiotic in combination with treatments during pregnancy where a fetus is susceptible to infection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612